Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 and 01/14/2021 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: the first sentence of the abstract only contains information which is repeated from the title.  As such it is currently on repeated information from the title and should be removed. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180210465 A1, Qu et al, “MULTI-CAMERA SYSTEM AND METHOD OF USE” and further in view of US 11164149 B1, Williams et al, “Method And System For Warehouse Inventory Management Using Drones”.
	Regarding Claim 1, Qu et al teaches “An unmanned aerial vehicle comprising: a sensor part configured to acquire inertia information or position information of the unmanned aerial vehicle; and a controller configured to estimate a position of the unmanned aerial vehicle by applying the information acquired by the sensor part to an extended Kalman filter and control movement of the unmanned aerial vehicle based on the estimated position of the unmanned aerial vehicle,”( [0071] Controlling the host robot based on the navigation instructions determined based on the obstacle parameters functions to automatically control the host robot. The navigation instructions are preferably determined and applied by the application processing system, but can be determined and/or applied by the robot processing system or by any other suitable system. The robot is preferably controlled using closed-loop control, but can alternatively be controlled using open-loop control or otherwise controlled. The robot is preferably controlled to avoid collision with the detected obstacle(s), but can additionally or alternatively be controlled to collide with the detected obstacles or otherwise interact with the detected obstacles. The navigation instructions can be determined using SLAM (e.g., using an extended Kalman filter, no Kalman filter, etc.), RRT, motion planning (e.g., grid-based search, interval-based search, geometric algorithms, reward-based algorithms, artificial potential fields, sampling-based algorithms, probabilistic roadmap, etc.), or using any other suitable method.);” wherein the sensor part comprises: an inertia sensor configured to acquire inertia information of the unmanned aerial vehicle, and an image sensor attached to the unmanned aerial vehicle and configured to acquire an image of a movement environment of the unmanned aerial vehicle.”( [0036] “The system can optionally include sensors that function to sample signals indicative of system operation. The sensor output can be used to determine system kinematics, process the images (e.g., used in image stabilization), or otherwise used. The sensors can be peripheral devices of the vision processing system, the application processing system, or of any other suitable processing system. The sensors are preferably statically mounted to the housing but can alternatively be mounted to the host robot or to any other suitable system. Sensors can include: spatial sensors (e.g., IMU, gyroscope, accelerometer, altimeter, magnetometer, other orientation sensors, etc.), acoustic sensors (e.g., microphones, transducers, etc.), optical sensors (e.g., cameras, ambient light sensors, optical emitter sensors, etc.), touch sensors (e.g., force sensors, capacitive touch sensor, resistive touch sensor, thermal touch sensor, etc.), location sensors (e.g., GPS system, beacon system, trilateration system), or any other suitable set of sensors.)
	Qu et al however fails to teach a tag recognition sensor as part of the craft.
	Williams et al teaches a warehouse uav system which includes using of tag recognition sensors to aid the drone in navigation around the warehouse. And that implementation of fixed marker points within a warehouse in column 19, lines 33-51, “In some implementations (e.g., as shown in FIGS. 22A through 22C), the warehouse inventory management system can employ markers to indicate respective endpoints of aisles and/or other reference points within a storage facility 2200. For example, a marker can comprise a mobile device 2202 (e.g., a smartphone, a tablet, etc.) configured to display a visual indicator or transmit a wireless signal that is detectable by the aerial drone 100 (e.g., using the optical sensor 116 or another sensor, wireless transceiver, or the like). In another example implementation, a marker can comprise a recognizable object 2204 (e.g., a pylon, flag, colored/patterned fiducial marker, indicator light, etc.). In another example implementation, a marker can comprise a wireless transmitter or transceiver 2206 (e.g., RFID tag, Bluetooth beacon, WiFi or ZigBee transmitter/transceiver, ultra-wideband (UWB) transmitter/transceiver, radio frequency (RF) transmitter/transceiver, or the like). Any number or combination of markers can be implemented throughout the system.”  And the implementation of the visual marker sensors (tag sensors) in a front and rear implementation (Column 18, lines 33-48, “In another example implementation shown in FIG. 19, the aerial drone 100 includes at least two optical sensors 116 (e.g., a first optical sensor and a second optical sensor, with the second optical sensor oriented such that it faces an opposite direction relative to the first optical sensor; in other words, at least two optical sensors 116 that generally face away from one another). The controller 102 can be configured to implement a flight path down an aisle of a storage facility 1900 that causes the first optical sensor and the second optical sensor to align with and detect identifiers (e.g., identifiers 1904 and 1908) of inventory items (e.g., inventory items 1902 and 1906) located on opposing sides of the aisle prior to reaching an end of the aisle. The controller 102 may be configured to detect identifiers with the at least two optical sensors 116 simultaneously, at least partially in parallel, or immediately after one another.” See figures 19 below for illustration of the sensor configuration)

    PNG
    media_image1.png
    369
    609
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Qu et al to include the dual tag sensors and reference points/markers of Williams et al on the drone of Qu et al. The KSR rational for this combination being obvious is “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Qu et al teaches the vision (odometry) and imu navigation of a drone and Williams et al teaches the tag recognition sensors (elements are known in the prior art but not in a single references). (II) Implementing the tag recognition sensors of Williams et al onto Qu et al’s drone would not be changing the underlying function of the tags and tag sensors or Williams et al (i.e. the added tags/sensors are merely performing the same function in the combination as they are in their reference Williams et al); (III) both references are implemented on UAV’s as such the physical implementation wouldn’t be outside the ability of one of ordinary skill in the art, nor is there reason such implementation would render either reference inoperapable as such there is no suggestion that the implementation/combination would result in unexpected or non-predictable improvements. Further Williams et al discloses IMUs and Cameras on the drone in column 25, lines 22-37, “In addition to the battery pack, the drone 100 may carry other parts, such as sensor units, which may include camera, stereo camera, laser depth sensor, LIDAR, and/or other sensors. In one non-limiting example, the sensor unit may be configured to have sensors facing the front, back, left, and right of the drone 100. However, other configurations of sensor units are possible, such as facing front only, facing the four directions plus downward-facing, facing the four directions plus downward and upward-facing, facing four diagonal corners, and other suitable configurations. The drone 100 may also carry an on-board processor unit, which may include CPUs, GPUs, flight controllers, and other processors and microprocessors. This processor unit may contain other electronics, such as IMUS, Wi-Fi devices, other wireless protocol devices, GPS, altimeters, ultrasonic sensors, data storage devices, and/or other electronics.” as such the physical combination of all the components claimed are known in the art. The resulting modified Qu would teach all aspects of claim 1.
	Regarding Claim 2, modified Qu teaches “The unmanned aerial vehicle of claim 1, wherein the controller is further configured to calculate first visual movement distance (visual odometry) information of the unmanned aerial vehicle based on the acquired absolute position information of the unmanned aerial vehicle or the acquired image of the movement environment of the unmanned aerial vehicle.”( Qu et al [0032] The application processing system of the system functions to select the camera subset(s) for image processing by the vision processing system. The application processing system can additionally or alternatively determine the time multiplexing parameters for the sensor streams. The application processing system can additionally or alternatively perform object detection, classification, tracking (e.g., optical flow), or any other suitable process using the sensor streams. The application processing system can additionally or alternatively generate control instructions based on the sensor streams (e.g., based on the vision processor output). For example, navigation (e.g., using SLAM, RRT, etc.) or visual odometry processes can be performed using the sensor streams, wherein the system and/or host robot is controlled based on the navigation outputs. Here the visual odometry as part of the navigation of the drone)
	Regarding Claim 3, Modified Qu teaches “The unmanned aerial vehicle of claim 2, wherein the controller is further configured to calculate the first visual movement distance information of the unmanned aerial vehicle by using a scan matching algorithm.”( [0071] Controlling the host robot based on the navigation instructions determined based on the obstacle parameters functions to automatically control the host robot. The navigation instructions are preferably determined and applied by the application processing system, but can be determined and/or applied by the robot processing system or by any other suitable system. The robot is preferably controlled using closed-loop control, but can alternatively be controlled using open-loop control or otherwise controlled. The robot is preferably controlled to avoid collision with the detected obstacle(s), but can additionally or alternatively be controlled to collide with the detected obstacles or otherwise interact with the detected obstacles. The navigation instructions can be determined using SLAM (e.g., using an extended Kalman filter, no Kalman filter, etc.), RRT, motion planning (e.g., grid-based search, interval-based search, geometric algorithms, reward-based algorithms, artificial potential fields, sampling-based algorithms, probabilistic roadmap, etc.), or using any other suitable method. The navigation instructions can be dynamically generated, selected (e.g., from a library), or otherwise determined based on the obstacle parameters. Examples of navigation instructions include: changing altitude, changing speed (e.g., braking, speeding up), traversing along a determined route (e.g., escape route), or include any other suitable set of navigation instructions.” Here the Slam is a form of Scan matching)
	Regarding Claim 4, modified Qu teaches “The unmanned aerial vehicle of claim 1, wherein the sensor part further comprises an altitude sensor configured to acquire altitude information of the unmanned aerial vehicle.” ( Qu et al [0036] The system can optionally include sensors that function to sample signals indicative of system operation. The sensor output can be used to determine system kinematics, process the images (e.g., used in image stabilization), or otherwise used. The sensors can be peripheral devices of the vision processing system, the application processing system, or of any other suitable processing system. The sensors are preferably statically mounted to the housing but can alternatively be mounted to the host robot or to any other suitable system. Sensors can include: spatial sensors (e.g., IMU, gyroscope, accelerometer, altimeter, magnetometer, other orientation sensors, etc.), acoustic sensors (e.g., microphones, transducers, etc.), optical sensors (e.g., cameras, ambient light sensors, optical emitter sensors, etc.), touch sensors (e.g., force sensors, capacitive touch sensor, resistive touch sensor, thermal touch sensor, etc.), location sensors (e.g., GPS system, beacon system, trilateration system), or any other suitable set of sensors.)
	Regarding Claim 5, modified Qu teaches “The unmanned aerial vehicle of claim 1, wherein the sensor part further comprises an upper camera sensor attached to the unmanned aerial vehicle and configured to acquire image information of an area above the unmanned aerial vehicle.”(Qu et al “[0045] “Selecting the camera subset can additionally or alternatively include selecting one or more auxiliary groups of one or more cameras, such as sideward-looking cameras, upward- and/or downward-looking cameras, backward-looking cameras, and/or any other suitable cameras of any suitable orientations. In one variation, specific sets of analyses algorithms or processes (e.g., object detectors, feature detectors, pose detectors, navigation methods, etc.) can be applied to the images and/or video sampled by specific camera classes or cameras labeled with predetermined labels (e.g., forward-looking camera, right-looking camera, left-looking camera, backward-looking cameras, downward-looking camera, etc.).” Here teaches upward facing cameras which aquire image information above the drone)
	Regarding Claim 6, modified Qu teaches “The unmanned aerial vehicle of claim 5, wherein the controller is further configured to calculate second visual movement distance (visual odometry) information of the unmanned aerial vehicle based on the acquired image information of the area above the unmanned aerial vehicle.”( Qu et al [0045] “Selecting the camera subset can additionally or alternatively include selecting one or more auxiliary groups of one or more cameras, such as sideward-looking cameras, upward- and/or downward-looking cameras, backward-looking cameras, and/or any other suitable cameras of any suitable orientations. In one variation, specific sets of analyses algorithms or processes (e.g., object detectors, feature detectors, pose detectors, navigation methods, etc.) can be applied to the images and/or video sampled by specific camera classes or cameras labeled with predetermined labels (e.g., forward-looking camera, right-looking camera, left-looking camera, backward-looking cameras, downward-looking camera, etc.).” Here Qu et al teaches upwards facing cameras as used in the navigation methods, and from Qu et al [0032]” The application processing system of the system functions to select the camera subset(s) for image processing by the vision processing system. The application processing system can additionally or alternatively determine the time multiplexing parameters for the sensor streams. The application processing system can additionally or alternatively perform object detection, classification, tracking (e.g., optical flow), or any other suitable process using the sensor streams. The application processing system can additionally or alternatively generate control instructions based on the sensor streams (e.g., based on the vision processor output). For example, navigation (e.g., using SLAM, RRT, etc.) or visual odometry processes can be performed using the sensor streams, wherein the system and/or host robot is controlled based on the navigation outputs.” It is known that visual odometry is part/one of the navigation methods (i.e. the visual movement distance)) 
	Regarding Claim 7, modified Qu teaches “The unmanned aerial vehicle of claim 6, wherein the controller is further configured to: calculate pseudo-covariance from the image information of the area above the unmanned aerial vehicle by using a visual SLAM algorithm; and apply the calculated pseudo-covariance to an extended Kalman filter.”([0032] The application processing system of the system functions to select the camera subset(s) for image processing by the vision processing system. The application processing system can additionally or alternatively determine the time multiplexing parameters for the sensor streams. The application processing system can additionally or alternatively perform object detection, classification, tracking (e.g., optical flow), or any other suitable process using the sensor streams. The application processing system can additionally or alternatively generate control instructions based on the sensor streams (e.g., based on the vision processor output). For example, navigation (e.g., using SLAM, RRT, etc.) or visual odometry processes can be performed using the sensor streams, wherein the system and/or host robot is controlled based on the navigation outputs.” Here the teaching of SLAM teaches the calculation of calculation of the pseudo-covariance matrices from images and from [0071]” Controlling the host robot based on the navigation instructions determined based on the obstacle parameters functions to automatically control the host robot. The navigation instructions are preferably determined and applied by the application processing system, but can be determined and/or applied by the robot processing system or by any other suitable system. The robot is preferably controlled using closed-loop control, but can alternatively be controlled using open-loop control or otherwise controlled. The robot is preferably controlled to avoid collision with the detected obstacle(s), but can additionally or alternatively be controlled to collide with the detected obstacles or otherwise interact with the detected obstacles. The navigation instructions can be determined using SLAM (e.g., using an extended Kalman filter, no Kalman filter, etc.), RRT, motion planning (e.g., grid-based search, interval-based search, geometric algorithms, reward-based algorithms, artificial potential fields, sampling-based algorithms, probabilistic roadmap, etc.), or using any other suitable method.” Here teaches the use of extended Kalman filter as part of the SLAM algorithm thus teaching the implementing the pseudo covariance matrices (from the SLAM algorithm) )
	Regarding Claim 9, modified Qu teaches “The unmanned aerial vehicle of claim 1, further comprising a barcode reader configured to recognize a barcode attached to an object.”(Williams Column 14, lines 4-17, “The aerial drone 100 includes at least one optical sensor 116 configured to detect identifiers on inventory items (e.g., labeling information, such as, but not limited to, shipping labels, packaging labels, text, images, barcodes, combinations thereof, and the like). Examples of inventory items include warehouse objects, such as, but not limited to, boxes, pallets, cartons, packages, and cases; although other labeling information may be located on warehouse structures, such as aisles, shelves, signs, floors, paths, and so forth. In example embodiments shown in FIGS. 5A through 5D, the optical sensor 116 may include an optical scanner 500 (e.g., laser scanner or other light-based scanner). FIG. 5A shows a one-dimensional scanner 500 configured to scan an identifier 504 (e.g., barcode) on an inventory item 502.” Here teaches that the marker/scanner of Williams (implemented onto Qu et al in claim1’s combination) scans barcodes of boxes/objects in the environment around the drone)
	Regarding Claim 10, modified Qu teaches “The unmanned aerial vehicle of claim 1, wherein the tag recognition sensor comprises: a first tag recognition sensor configured to recognize a tag in front of the unmanned aerial vehicle; and a second tag recognition sensor configured to recognize a tag behind the unmanned aerial vehicle.”(Column 18, lines 33-39, “In another example implementation shown in FIG. 19, the aerial drone 100 includes at least two optical sensors 116 (e.g., a first optical sensor and a second optical sensor, with the second optical sensor oriented such that it faces an opposite direction relative to the first optical sensor; in other words, at least two optical sensors 116 that generally face away from one another).” Here teaches opposite directions (front and back) directions of the cameras as seen in figure 19 below)

    PNG
    media_image2.png
    405
    616
    media_image2.png
    Greyscale

	Regarding Claim 11, modified Qu teaches “The unmanned aerial vehicle of claim 1, wherein the image sensor comprises at least one of a 2D lidar, a 3D lidar, an RGB-D sensor, and a camera.”(Qu et al abstract “A method for operating a system including a plurality of cameras, the method including: selecting a subset of the cameras, determining a subset of pixels captured by the camera subset, determining a pixel depth associated with each pixel of the pixel subset, and controlling system operation based on the pixel depth” Here teaches that the visual sensor is a camera)
	Regarding Claim 12, modified Qu teaches “The unmanned aerial vehicle of claim 1, wherein the sensor part further comprises a lower camera sensor attached to the unmanned aerial vehicle and configured to acquire image information of an area below the unmanned aerial vehicle.”(Qu et al [0045] “Selecting the camera subset can additionally or alternatively include selecting one or more auxiliary groups of one or more cameras, such as sideward-looking cameras, upward- and/or downward-looking cameras, backward-looking cameras, and/or any other suitable cameras of any suitable orientations” Here teaches downward facing cameras)
	Regarding Claims 15-18, these claims are method versions of claims 1, 4, and 5-7 respectively. As such the grounds of rejection and combination of the references for claims 15-18 is identical to their respective equivalent claims (or combination of claims for claim 17 which is a combination of claims 5-6) above.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Modified Qu as applied to claim 7, and further in view of Mur-Artal et al, NPL “ORB-SLAM: a Versatile and Accurate Monocular SLAM system”.
	Regarding Claim 8, modified Qu while teaching an upward facing cameras and SLAM navigation based on the cameras’ images/input (pseudo covariance and extended Kalman filter), doesn’t specifically teach ORB-SLAM and additionally teaches a multi-camera/overlapping cameras (Stereoscopic) system not a monocular system (which ORB-SLAM is adapted for/ is applied to).
	Mur-Artal et al however teaches the use of ORB-SLAM for use in indoor navigation on both a small and large scale (Mur-Artal abstract “Abstract—This paper presents ORB-SLAM, a feature-based monocular SLAM system that operates in real time, in small and large, indoor and outdoor environments. ”) which is applied to indoor robots and includes which results in improving of the localization accuracy of the camera compared to the state of the art. Mur-Artel page 1, introduction section, right column last paragraph of page. “We present an extensive evaluation in popular public datasets from indoor and outdoor environments, including hand-held, car and robot sequences. Notably, we achieve better camera localization accuracy than the state of the art in direct methods [10], which optimize directly over pixel intensities instead of feature reprojection errors. ”
	It would have been obvious to one of ordinary skill in the art to modify Qu et al to instead of using a stereoscopic system and SLAM for pose estimation to instead use the monocular ORB-SLAM system described in Mur-Artal. One would be motivated to make the substitution for the benefits disclosed by Mur-Artal of (Summary of the benefits bullet points as disclosed on page 1, right column bullets points of Mur-Artal (I) use of same image features (more computationally efficient), (II) operation in large environments/areas, (III) accurate real-time localization in the environment, (IV) a system which improves/increases in accuracy over time. ); as such one of ordinary skill would substitute the stereoscopic system of Qu et al for the monocular (and orb-slam) of Mur-Artal to result in a more simplified (cheaper) and robust system. The resulting further modified Qu et al would teaches all aspects of claim 8.
Claim(s) 13-14; 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Qu et al as applied to claims 12, and 17 above, and further in view of Roumeliotis et al, US 20190178646 A1, “SQUARE ROOT INVERSE SCHMIDT-KALMAN FILTERS FOR VISION-AIDED INERTIAL NAVIGATION AND MAPPING”.
	Regarding Claim 13, modified Qu, while teaching pose estimation (yaw detection), navigation (lateral position) based on the images from downward facing camera’s of the drone ([0045] Selecting the camera subset can additionally or alternatively include selecting one or more auxiliary groups of one or more cameras, such as sideward-looking cameras, upward- and/or downward-looking cameras, backward-looking cameras, and/or any other suitable cameras of any suitable orientations.), doesn’t teaches that the pose estimation is based on edge information extracted from the downward image. Qu et al does teach edge matching (implicitly edge extraction for object recognition, but doesn’t explicitly link it to pose estimation/positioning of the drone ([0068] “Identifying obstacles can additionally or alternatively include applying object recognition methods to the identified obstacle. Object recognition methods can include appearance-based methods (e.g., edge matching, divide-and-conquer searching, greyscale matching, gradient matching, histograms of receptive field responses, large modelbases, etc.), feature-based methods (e.g., interpretation trees, hypotheses, pose consistency, pose clustering, invariance, geometric hashing, scale-invariant feature transform, speeded up robust features, etc.), genetic algorithms, or any other suitable method.”)
	Roumelitiotis et al teaches the use of edge detection of an image as part of SLAM navigation and localization ([0028] “Feature extraction and tracking module 12 extracts features 15 from image data 14 acquired by image source 12 and stores information describing the features in feature database 25. Feature extraction and tracking module 12 may, for example, perform corner and edge detection to identify features and track features 15 across images using, for example, the Kanade-Lucas-Tomasi (KLT) techniques described in Bruce D. Lucas and Takeo Kanade, An iterative image registration technique with an application to stereo vision, In Proc. of the International Joint Conference on Artificial Intelligence, pages 674-679, Vancouver, British Columbia, Aug. 24-28, 1981, the entire content of which in incorporated herein by reference.” Here teaches edge extraction of an image for use in SLAM navigation/mapping).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to implement the edge extraction and feature mapping of an image and data filtering/processing of the image and imu (mahalanobis distance) as taught by Roumeliotis et al as the pose and position estimation SLAM method called for (on a general level) in Qu et al. This implementation would be obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Qu et al teaches downward facing cameras for pose/localization of the UAV however it lacks explicit teachings that edge extraction is part of the SLAM method(s). Roumeliotis et al teaches the use of edge extraction of images for use in SLAM. (II) Implementing the edge extraction would require only software changes/coding and in the implementation the edge extraction is performing the same function the same role/function as it is in the parent text. (III) edge extraction is a known method in the field of robotics and image processing, as it is merely a specific form of image analysis, which is called for/implicitly taught as part of the visual slam in Qu et al it wouldn’t lead to unexpected or non-predictable results to one of ordinary skill in the art. The resulting further modified Qu et al would teach all aspects of claim 13.
	Regarding Claim 14, further modified Qu et al teaches “The unmanned aerial vehicle of claim 13, wherein the controller is further configured to: calculate a Mahalanobis distance for information acquired by the sensor part; and classify the acquired information as an outlier when the calculated Mahalanobis distance is equal to or greater than a designated value.”(Roumeliotis et al [0029] “Outlier rejection module 13 provides robust outlier rejection of measurements from image source 12 and IMU 16. For example, outlier rejection module may apply a Mahalanobis distance tests to the feature measurements to identify and reject outliers. As one example, outlier rejection module 13 may apply a 2-Point Random sample consensus (RANSAC) technique described in Laurent Kneip, Margarita Chli, and Roland Siegwart, Robust Real-Time Visual Odometry with a Single Camera and an Imu, In Proc. of the British Machine Vision Conference, pages 16.1-16.11, Dundee, Scotland, Aug. 29-Sep. 2, 2011, the entire content of which in incorporated herein by reference.” Here teaches the calculation of a Mahalanobis distance for data and identification/rejection of outliers based on this distance.)
	Claims 19-20 are method versions of claims 12-14 above as such the combination and grounds of rejection for claims 19-20 are identical to claims 12-14. Claim 19 is a method claim which is a combination of claims 12 and 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160059418 A1; US 20160068267 A1; US 9387927 B2; US 9619709 B2; US 20170153122 A1; US 20170193830 A1; US 9753355 B2; US 20170337824 A1; US 20170341776 A1; WO 2018035482 A1; US 9964951 B1; US 20190033867 A1; US 20190329903 A1; US 20200301445 A1; US 20200379480 A1; US 20220024036 A1
	US 20160059418 A1 discloses the use of hector slam (specific form of scan matching technique disclosed by applicant in spec) for use in creation of a map for a indoor operating robot.
	US 9387927 B2 discloses a method/detailed information concerning pose/positioning of a drone using downward/floor facing cameras.
	US 20170153122 A1 discloses mahalanobis distance calulation for images, is a US version of the Japanese reference JP 2017102942 A cited in the search opinion/ids
	US 20170337824 A1 discloses the use of Orb-Slam for UAV navigation/control
	US 20170341776 A1 disclsoes a physical system and sensors extremely close to the applicants (upward/downward cameras and gimballed forward camera system); includes teaches for imu and visual odometry. While it could have been used as a primary reference for the 103 rejections above it doesn’t contain detailed teachings as to the SLAM and image processing which is why Qu et al was used over US 20170341776 A1.
	WO 2018035482 A1 discloses a warehouse uav which includes barcode scanners (tag scanner); however uses only a singular barcode scanner which is reflected by a actuated mirror system (to allow for adjusting of scan area/direction) as opposed to multiple scanners as claimed by applicant.
	US 20200379480 A1 discloses a interior environment drone with specific teachings of using a upwards facing camera for navigation based on the image of the ceiling above the drone (similar to applicant’s upward facing camera and function).
	US 20220024036 A1	discloses a drone system which includes markers on the shelfs of a interior environment around the drone as well as QR code/Bar code scanning capabilities of the drone. Contains generalized teachings for use on aerial drones/uavs
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661